Citation Nr: 1640796	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  09-29 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for degenerative spondylosis of the lumbar spine with right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, in support of this claim for a low back disorder, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  The hearing transcript is of record. 

The case was previously before the Board in July 2015 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran receives treatment from VA; however, treatment records dated since April 2015 have not been obtained and associated with the claims file.  On remand attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran dated since April 2015.  38 C.F.R. § 3.159 (2015).

A letter from the Social Security Administration (SSA), received by VA in September 1995, indicates that the Veteran was granted Social Security Disability.  A subsequent report from SSA, dated in January 1998, indicates that the Veteran's benefits were stopped effective February 1997.  SSA records have not been obtained and associated with the claims file.  Because SSA records are potentially relevant to the Board's determination, any available SSA records should be obtained on remand.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

As noted above, in July 2015 the Board remanded the claim for additional development.  The Board found that there is evidence that the Veteran has a current lumbar spine condition and that the evidence raises a possibility that his lumbar spine condition pre-existed his service and that jumping off a boat to tie the boat up in service caused him back problems in service.  Thus, the Board found that remand was necessary for the Veteran to be afforded a VA medical examination.

The Board requested that opinions be obtained regarding whether the Veteran clearly and unmistakably had a lumbar spine disability when entering service in February 1970; if so, whether his pre-existing lumbar spine disability was clearly and unmistakably not aggravated by his military service; and, if the lumbar spine disability did not exist on entrance to service, what the likelihood was that the current lumbar spine disability was incepted during service or was manifested to a compensable degree within a year of discharge.

Pursuant to the Board's remand, the Veteran was afforded a VA medical examination in December 2015.  The examiner rendered the opinion that "[t]he claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness." (emphasis added).  Thereafter, in the rationale, the examiner discussed the service treatment records and the notation of being shot in the chest in 1965 causing nerve damage to the back and left arm.  The examiner further opines that "it is at least as likely as not he had a lumbar spine problem existing prior to service secondary to the gun shot trauma to the chest." (emphasis added).  The examiner continues to report that according to literature to date trauma or injury to the spine does cause degenerative disc disease of the spine, which also cause radiculopathy of the spine.  Therefore, the gunshot wound to the chest affected the spine with related nerve pain and degenerative disc disease over the years, which was first diagnosed in 1991.  After further discussion of the service treatment record the examiner rendered the opinion that "the [V]eteran's preexisting lumbar spine condition clearly and unmistakably was not aggravate[d] while on active duty." (emphasis added).  Lastly, the examiner found that the Veteran's back disability was less likely as not related to or occurred during service or in his one year presumptive period.

Review of the examination report reveals it to be internally inconsistent in that the examiner states both that the disability clearly and unmistakably existed prior to service and at least as likely as not had a lumbar spine problem existing prior to service, and that the disability was no aggravated beyond its natural progression by the Veteran's service and was clearly and unmistakably not aggravated by the Veteran's service.  Thus, remand is necessary for a supplemental opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since April 2015.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Upon receipt of all additional records, return the claims file to the examiner who performed the December 2015 examination so that an addendum may be prepared.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for an appropriate examination for a medical nexus opinion regarding the etiology of his current lumbar spine disability.  The entire claims file (i.e., both the VBMS efolder and the Veteran's Virtual VA efolder) must be made available to the examiner, also a complete copy of this decision and remand.

The examiner should specifically respond to the following questions:

a)  Did the Veteran clearly and unmistakably have a lumbar spine disability when entering service in February 1970?

b)  If so, did his military service also clearly and unmistakably not aggravate any pre-existing lumbar spine disability, meaning not permanently or chronically worsen it over and beyond its natural progression?

It is imperative the VA examiner's report reconcile all pertinent evidence of record, including the Veteran's statements, hearing testimony, and clinical records.

It is also essential the examiner provide explanatory rationale, preferably citing to specific evidence in the file supporting conclusions (and, to reiterate, other than mere absence of documented treatment).  

If the examiner cannot provide the requested opinions without resorting to mere speculation, he or she should expressly indicate this but as importantly provide explanation as to why an opinion cannot be made without resorting to mere speculation.  So merely saying he or she cannot respond will not suffice.

4.  Then readjudicate this reopened claim on its underlying merits.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


